 In the Matter of I. F. SALES COMPANYandINTERNATIONAL MOLDERSAND FOUNDRYWORKERS UNION OF NORTH AMERICA(A. F. L.)Case No. 8-CA-19.-DecidedMarch16, 1949DECISIONANDORDEROn September 17, 1948, Trial Examiner James A. Shaw issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged, and was engaging in certain unfair laborpractices in violation of Section 8 (a) (3) of the National Labor Rela-tions Act, as amended, and recommending that it cease and desisttherefrom and take certain affirmative action, as set forth in the copy ofthe Intermediate Report attached hereto.Thereafter the Respond-ent filed exceptions to the Intermediate Report and a supporting brief.The Respondent's request for oral argument is hereby denied, as therecord and brief, in our opinion, adequately present the issues and thepositions of the parties.The Board 1 has reviewed the rulings of the Trial Examiner madeat the hearing and finds no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner with the following additions andmodifications : 2We agree with the finding of the Trial Examiner that the applica-tion of the Respondent's no-solicitation rule to prohibit union activ-ities of its employees during their lunch period constitutes an unrea-i Pursuantto the provisions of Section 3 (b) of the National LaborRelationsAct, theBoard has delegated its powers in connection with this case to a three-man panel consistingof the undersigned Board Members[Chairman Herzog and Members Houston and Mur-dock).I In its exceptions to the Intermediate Report Respondent objected-without,however,citing specific instances-to theconduct ofthe TrialExaminer at the hearing,charginghim with bias andprejudiceand with prompting counsel for the General Counsel in thecourse of the examination of witnesses in derogation of hisduty toremain fair and im-partial.We find no basisin the record for these charges.The Respondent's exceptions tothe conduct of the Trial Examiner are hereby overruled.82 N. L. R. B., No. 12.137 138DECISIONSOF NATIONALLABOR RELATIONS BOARDsonable interference with their rights protected by Section 7 of theAct.The Respondent sought to establish at the hearing and in itsbrief that the lunch hour of its employees, even where, as in this case,the employees are legitimately away from their place of work, is"company time" because Respondent pays them for that time.'We are unable to agree with Respondent's contention.The merefact that an Employer compensates his employees for lunch and restperiods-however short, and whether or not regularly scheduled-during which they are free to leave their places of work andassembleto eat or talk,4 does not justify him in attempting to curtail their rightto engage in concerted activities at such times .5Accordingly, wefind, as did the Trial Examiner, that because the application of theRespondent's no-solicitation rule to lunch periods when employeesmay properly be away from their places of work is in itself unlaw-ful,s the discharge of John Wherley pursuant to such an illegal appli-cation of the rule of necessity constitutes a discriminatory dischargewithin the meaning of Section 8 (a) (3) of the Act.7In any event, we are persuaded that violation of the Respondent'sno-solicitation rules was not the real reason for the discharge of JohnWherley, but that in fact the rule was used as a pretext for discharg-ingWherley because of his activity in the Union.This conclusionfinds support in the fact that in the encounter between Wherley andSuperintendent Pollick on Friday, at the end of the shift in whichthe card-passing incident occurred, Pollick accused Wherley of being8Respondent's foundryruns on a three-shift schedule.Each shift is 8 hours long withno regularly scheduled time off for lunch, and employees are paid for the full 8 hours.Employeesare expected to eat theirlunch at such times as will not interferewith theperformance of suchcriticaloperations as pouring molten metal or beginning or terminat-ing a cycle on the annealingfurnace4We agree with the finding of theTrial Examinerthat on theoccasionof theso-called"card-passing incident"itwas permissible for Wherleyto be away from hisannealingfurnacefor the 15or 20 minuteshe took toeat lunchwith the otheremployees in thelunch room.Respondentattempted to prove otherinstances of solicitationbyWherleyat times when he shouldhave been at work, andsolicitation of other employees at theirwork.But the TrialExaminer found, andwe agree, thatthese instances-if they oc-curred-could not have been the reasonforWherley'sdischarge because they did notcome to Respondent's attention until a short timebefore thehearing in this case.4 Cf.Matterof North American Aviation,Inc.,56 N. L.R. B. 959 ;Matter of W. T.SmithLumber Co.,79 N. L R B. 606Respondent argues thatto permitsolicitation during lunchperiods wouldencourage itsemployeesto prolong their lunchperiods and thus interferewith the efficientoperation ofthe plant.This contention loses forcein theface of the absence of any restriction on theactivities of employees during this free time,other than the restrictionupon solicitation.Furthermore,the record does not indicatethat either Wherley or any of theother em-ployees at any time jeopardized the efficiencyor the output of the plant by overstayingtheir lunch periods or remaining away fromtheir workplaces whencriticaloperationswere to be performedE Inasmuch as there was no such allegation in the complaint,we, like theTrial Examiner,shallnot find theillegal applicationof the no-solicitation rule tobe anindependentviola-tion of Section 8 (a) (1). SeeMatter of Central Minerals Co.,59 N. L. R. B. 757.7SeeRepublic Aviation Corp.v.N. L. R.B.; N. L. R. B. v LeTourneau Company ofGeorgia,324 U. S. 793. I.F. SALES COMPANY139behind the Union but made no mention of Wherley's violation of therule.It was not until the following Monday, at the time of his dis-charge, thatWherley was notified for the first time that the Re-spondent regarded the passing of the card in the lunch room as aviolation of the no-solicitation rule.It is significant that in theinterim, at the union meeting on Sunday, it was Wherley who identi-fied Pollick among the audience, following which Pollick was askedto leave the meeting.THE REMEDYHaving found that the Respondent's no-solicitation rule is illegalas applied to union activities during the lunch periods of its employeeswhen they are permitted to be away from their work places, and thatthe discharge of an employee for violation of the rule so applied, vio-lates Section 8 (a) (3) and, derivatively, 8 (a) (1), we find it necessaryin order to effectuate the purposes of the Act to require the Respondentto cease and desist from enforcing its rule at such times.Accordingly,we shall include in our order a provision to this effect in addition tothe provisions recommended by the Trial Examiner.ORDERUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, I. F. Sales Com-pany, New Philadelphia, Ohio, and its officers, agents, successors, andassigns, shall, jointly and severally:1.Cease and desist from :(a)Enforcing its rule against solicitation insofar as it applies tounion activities during lunch periods while its employees are notrequired to be at their places of work;(b)Discouraging membership in International Molders and Foun-dry Workers Union of North America (A. F. L.), or any other labororganization of its employees, by discharging or in any other mannerdiscriminating in regard to the hire and tenure of employment of anyof its employees.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Offer to John Wherley immediate and full reinstatement to hisformer or a substantially equivalent position," without prejudice tohis seniority and other rights and privileges;$ SeeMatter ofThe ChaseNational Bank of The City of New York, San Juan,PuertoRico, Branch,65 N L.R. B. 827. 140DECISIONSOF NATIONALLABOR RELATIONS BOARD(b)Make whole John Wherley for any loss of pay he may havesuffered by reason of the Respondent's discrimination against him bypayment to him of a sum of money equal to that which he normallywould have earned as wages from the date of his discriminatory dis-charge to the date of the offer of reinstatement, less his net earningsduring such period.(c)Post immediately at its plant in New Philadelphia, Ohio, copiesof the notice attached hereto marked "Appendix A." 10 Copies of saidnotice, to be furnished by the Regional Director for the Eighth Region,shall, after being duly signed by the Respondent's representative, beposted by the Respondent immediately upon receipt thereof and shallbe maintained by it for sixty (60) consecutive days thereafter, in con-spicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by the Respondentto insure that said notices are not altered, defaced, or covered by anyother material.(d)Notify the Regional Director for the Eighth Region in writingwithin ten (10) days from the date of this order what steps theRespondent has taken to comply herewith.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT discourage membership in INTERNATIONAL(A. F. L.) or any other labor organization of our employees, bydischarging or in any manner discriminating in regard to the hireor tenure of employment of any of our employees.WE WILL NOTdiscouragemembershipinINTERNATIONALMOLDERS AND FOUNDRY WORKERS UNION OF NORTH AMERICA(A. F. L.) or any other labor organization of our employees, bydischarging or in any manner discriminating in regard to thehire or tenure of employment of any of our employees.WE WILL offer to John Wherley full and immediate reinstate-ment to his former or a substantially equivalent position, without9 SeeMatter of Crossett Lumber Company,8 N L. R. B. 440, 492-498.19 In the event this order is enforced by decree of a United States Court of Appeals,there shallbe inserted before the words, "A DECISION AND ORDER" the words, "ADECREEOF THE UNITED STATES COURT OF APPEALS ENFORCING." I.F. SALESCOMPANY141,prejudice to any seniority or other rights or privileges previouslyenjoyed, and makeJohn Wherleywhole for any loss of pay suffered as a result of the discrimination.I. F. SALES COMPANY,Employer.Dated-------------------------By --------------------------(Representative)(Title)Thisnotice must remain posted for 60 days from the date hereof, andmust not be altered,defaced, orcovered byany other material.INTERMEDIATE REPORTMr. Ramey Donovan,for the General Counsel.Mr. R. F. Vandemark,andMr. R. W. Vandemark,of Elyria, Ohio, for theRespondent.Mr. Jack Langley,of Cincinnati, Ohio, andMr. Carl Hubbell,of Pittsburgh,Pa., for the Union.STATEMENT OF THE CASEUpon a charge duly filed by International Molders and Foundry Workers Unionof North America affiliated with the American Federation of Labor, herein calledthe Union, the General Counsel of the National Labor Relations Board, hereincalled the General Counsel and the Board, by the Regional Director for theEighth Region (Cleveland, Ohio) issued his complaint against I. F. Sales Com-pany, herein called the Respondent, alleging that the said Respondent hadengaged in, and is engaging in, unfair labor practices affecting commerce, withinthe meaning of Section 8 (a) (1) and (3) and Section 2 (6) and (7) of theNational Labor Relations Act, as amended (Public Law 101, chapter 120, 80thCongress, First Session), herein called the Act.Copies of the complaint andcharge together with notice of hearing thereon, were duly served upon the Re-spondent and the Union.With respect to the unfair labor practices, the complaint alleged in substance :(1) that the Respondent violated Section 8 (a) (1) and (3) of the Act by dis-criminately discharging John Wherley on or about November 17, 1947, andthereafter refusing to reinstate him, because of his membership and activitieson behalf of the Union, and (2) that such conduct on the part of Respondent wasalso violative of Section 8 (a) (1) of the Act.In its amended answer, dated May 25, 1948' the Respondent alleged that,.. not intending to enter its appearance herein except for the sole purposeof denying jurisdiction of this Board to herein determine the charges containedin said complaint," and denied each and every other allegation of the complaint,except those expressly admitted to be true. It admitted that it was an Ohiocorporation managing a foundry at New Philadelphia, Ohio ; and that on orabout November 17, 1947, discharged John Wherley. It denied, however, that he1The Respondent's original answer was filed with the Regional Director of the EighthRegion on April 28,1948, but was not verified by the Respondent.The amended answer setsforth the same matter as the original answer,except that it is verified in accordance withthe Board's Rules and Regulations,Section 203.21. 142DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas discharged for his membership and activity on behalf of the Union. As anaffirmative defense the Respondent alleged that Wherley was dischargedbecauseof his solicitation from employees of membership in the Unionduring workinghours; that he was inefficient in his work; that he did not have the ability toperform his work ; that he was not qualified to perform his work ; that he hadon numerousoccasions during working hours conferred with and solicited otheremployees while at work, thus disturbing and annoying them in their work;that he was employed as a furnace operator and that his workwas of such anature that he was required to be at his furnace at all times andwas to eat hislunch there and not to leave the furnace throughout his 8 hoursof work; andthat on orabout November 17, 1947, said Wherley left his furnace and went tothe lunchroom in violation of the Respondent's rule.Pursuant to notice, a hearing was held in New Philadelphia, Ohio, on May25 and 26, 1948, before the undersigned, the Trial Examinerduly designatedby the Chief Trial Examiner.The General Counsel and the Respondentappearedby Counsel.The Union was represented by lay representatives.Full oppor-tunity to be heard, toexamine andcross-examine witnesses was affordedall parties.At the close of the hearing the General Counsel's motion to conformthe pleadings to the proof with respect to minor matters,such as names,dates,and the like was granted without objection. Counsel for the Respondent alsomoved to conform the answer to the proof in accordance with the testimonyof Curtis Pollick, theRespondent's superintendent,relative to certainallegedvile statements made by John Wherley to Pollick on the morning of Wherley'sdischarge.The motion was denied? Counsel for the Respondent at the closeof the hearing moved to dismiss the complaint in its entirety.Ruling on themotion was reserved by the undersigned. It is hereby denied forreasons setforth hereinafter.All parties were given an opportunity to argue orally beforethe undersigned and to file proposed findings of fact and conclusions of law andbriefs insupport thereofThe parties waived oral argument.A brief has beenreceived from the General Counsel.No brief or proposed findings offact andconclusions of law have been received from the Respondent.Upon the entire record in the case, and from his observation of the witnesses,the undersignedmakes the following:FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTAs indicated above the Respondent denies that the Board has jurisdiction overit.At the outset of the hearing counsel for the Respondent stated that it was the2 On direct examination Pollick testified that in an argument with Wherley on the morn-ing of November 15, 1947, the latter called him a "son-of-a-bitch" and that he then went tothe office and told the management about the incident,and recommended Wherley's imme-diate discharge.He further testified that he informed management that "either he wasgoing to work there or I was not going to work there, and not both of us."Inasmuch as this incident,if true, would be a defense to Wherley's discharge,and wasor should have been within the peculiar knowledge of the Respondent long before eitherthe complaint or answer herein were filed, the undersigned took the position that the answershould have set forth the defense in the first instance, or leave requested during the hear-ing to amend its answer.To have granted the Respondent'smotion would have beenunfair to the General Counsel.Moreover,since the matter had been fully litigated in thehearing by the parties,the refusal to grant the motion could have no harmful effect on theRespondent.Again, at least in Ohio, the granting or denial of such a motion is discre-tionary on the part of the Trial Judge. I.F. SALES COMPANY143Respondent's position that the Board is without jurisdiction to hear and de-termine the issues in the instant case for the reason that the Respondent is notengaged in interstate commerce within the meaning of the Act as amended.At the hearing herein the parties stipulated certain commerce facts. Additionalfacts relative to the Respondent's business were supplied by the testimony ofCarl H. Ingwer, and Joseph A. Frates, III, the Respondent's president andsecretary-treasurer, respectively, which the undersigned credits.From the stipulation referred to above and the testimony of Ingwer 3 andFrates the undersigned finds that the Respondent is an Ohio corporation, withits principal office and place of business in Elyria, Lorain County, Ohio. Amongits activities, authorized in its Articles of Incorporation, it is engaged in themanagement and operation of a malleable iron foundry in New Philadelphia,Ohio, for the Ridge Tool Company, of Elyria, Ohio, under the terms of a contractexecuted by the parties September 27, 1947. The plant is leased by the Ridge ToolCompany.4All the equipment is owned by the Ridge Tool Company,and allthe raw materials used in the manufacture of the malleable iron castings isfurnished by it.The raw materials consist principally of cast iron, steel scrap,and sand. In addition Ridge Tool pays the rent for the plant premises, taxes,and insurance on machinery and equipment, pays all power and utility bills, keepsthe equipment in repair, maintains the building, pays all invoices for materialsand supplies machinery and equipment, and invoices customers for finished orsemi-finished products and collects for same.The Respondent herein operates and manages the plant ; with complete super-vision over the labor employed to operate the plant, with the responsibility ofhiring and firing, fixing wage rates and salaries.The Respondent meets allthe pay rolls of the employees,and assumesthe responsibility for withholdingtax, workmen's compensation insurance, social security, unemployment compensa-tion, and all other expenses incidental to the employment of employees.Afterthe pay rolls have been met by the Respondent, it then bills the Ridge ToolCompany for the gross amount of said pay rolls, who in turn pays the Respondenta percentage on the gross amount, as its remunerationformanaging andoperating the plant.Ridge Tool Company ships all the raw materials to the Respondent by trucksfrom its plant in Elyria, Ohio. The semi-finished castings manufactured by theRespondent are returned to Ridge Tool Company plant in Elyria, Ohio, in thesame manner.Ridge Tool Company then uses the semi-finished castings to maketheir finished products.During the month of October 1947, the Respondent manufactured approximately13 tons of castings for wrenches, and in November 1947, approximately25 tons,all of which went to Ridge Tool Company at Elyria, Ohio.The parties also stipulated that Ridge Tool Company uses approximately sixor seven hundred tons of castings per month ; and that Ridge Tool Company isengaged ininterstate commerce within the meaning of the Act.The Respondent contends that the facts set forth above, even though true arenot competentor sufficientfor the Board to make a finding that the Respondentis engagedin interstate commerce within the meaning of the Act, and that con-3The undersignedalso bases his findings herein ona copy of a contract between the Re-spondent and the RidgeTool Company,offered in evidence by the Respondent.Said con-tract havingbeenidentified by the witness Ingwer.d The Respondent and Ridge Tool are closely related in that the Respondent's presidentand secretary-treasurer are the son and son-in-law respectivelyof thepresident of RidgeTool.Moreover,their respective wives are the vice presidents of the company. 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDsequently the Board is without jurisdiction in the premises and that the com-plaint should bedismissed.Upon the above-admitted facts, the Act is plainly applicable to the Respondentand the employees involved herein.The fact that the Respondent receives allits raw materials from Ridge Tool Company's plant in Elyria, Ohio, and shipsto the latter its entire output of finished products is not controlling.Admittedlythe Respondent receives all its raw materials and ships its finished products inintrastate commerce, but this is not the test.The test of the Act's applicationhas been set forth in clear and concise language in theJones d Laughlin'case,where the Supreme Court held that the test is whether "stoppage of . . . opera-tionsby industrial strife" would or may result in interruption of or interferencewith the free flow of goods in interstate and foreign commerce. It is clear thata stoppage of the Respondent's operations would immediately and directly operateto interfere or curtail the operations of the Ridge Tool Company which admittedlyis engaged in interstate commerce, and the Board and the courts have so foundThe position of the Respondent in the considered opinion of the undersigned,and he so finds, is that of a processor.The Board and the courts have on severaloccasions been confronted with like situations. It is well settled that the Actprior to its amendment was applicable to processors where the owner of thematerialsboth in their raw and finished state moved them in interstatecommerceafter further processing.SeeN. L. R. B. v. Maynard K. Van Deuson, etc.,138F. (2d) 893 (C. C. A. 2) ; 45 N. L. R. B. 679. In that case the court had thefollowing comment to make,inter alia:The first and major objection raised by the respondent is that he wasnot engaged in interstate commerce within the meaning of the Act, andhence that the Board was without jurisidiction to enter its order.He urgesthat, in view of the small proportion of the total Tiny Town work done byhim, it is quite possible for all of the raw materials used by him to havecome from within the state and for all the garments processed by him to havebeen sold within the state.But the stipulation of parties cannot properlybe thus construed. Its reasonable interpretation, as well as the natural as-sumption from the circumstances-no attempt at separation of the interstateand intrastate elements by Tiny Town being suggested-is that the materialsreceived and garments delivered by respondent, however small a part ofTiny Town's total business, represented the same division of materialsreceived from or delivered without the state as did the total business.On this view of the facts, and although no exactly analogous case hasbeen cited, we are clear that the Board had jurisdiction. It is well settledthat the Act is applicable to a processor where thematerials processedare moved to and from the processor by their out-of-state owner.N. L. R. B.v.Bradford Dyeing Ass'n.,310 U. S. 318, 60 S. Ct. 918, 84 L. Ed. 1226; [895]N. L. R. B. v. Fainblatt,306 U. S. 601, 59 S. Ct. 668, 83 L. Ed. 1014.WhileTiny Town here was also located in New York, the facts that the rawmaterials emanated from and the finished products were shipped into otherstates and the work done was part of a continuing process of a single manu-facturerpresent asufficiently analogoussituationto justify the conclusione 301 V. S. 1.See N.L. R. B.v. Ridge Tool Company,58 N. L.R. B. 1095; 151 F (2d) 947(C. C. A.6), November 26, 1945. I.F. SALES COMPANY145that respondent was engaged in interstate commerce within the meaningof the Act.But even if we should accept respondent's contention that none of theraw materials or finished garments of his plant ever entered interstate com-merce, we think the same result would follow.A labor dispute limitingproduction in respondent's plant would necessarily tend to curtail and disruptTiny Town's interstate shipments by compelling Tiny Town to divert dressesfrom its interstate to its intrastate business.Such an impact of a laborcontroversy upon interstate commerce is within the remedial control of theBoard.As was said inN. L.R. B. v. Cleveland-Cliffs Iron Co., 6Cir. 133 F.2d 295, 300:"Curtailment of or interference with interstate commerce is arealistic and not an academic concept."Here we find the necessary ingre-dients according to current conceptions of interstate commerce and ofnational power.There is nothing in the Act as amended,or in its legislative history to showor indicate that the Congress had a contrary idea in amending the Act.Hence,the undersigned finds that the Respondent herein is engaged in interstate com-merce within the meaning of the Act as amended,and that the Board hasjurisdiction over the subject matter.II.THE ORGANIZATION INVOLVEDThe International Molders and Foundry Workers Union of North America, af-filiatedwith the American Federation of Labor, is a labor organization withinthe meaning of Section 2 (5) of the National Labor Relations Act as amended.III.THE UNFAIR LABOR PRACTICESIntroductionIn order to understand the Respondent's operation and management of itsplant, and the events that transpired before it took over from Ridge Tool Com-pany, hereinafter referred to as Ridge Tool, on September 27, 1947,the under-signed is convinced that a brief resume of the events should be set forth.Otherwise it would be difficult to understand the issues involved herein.In February 1947,A. L. Schwab Inc., hereinafter referred to as Schwab, startedthe plant and installed the machinery and equipment therein to operate it asa foundry specializing in small castings.The castings from the foundry werethen to be annealed in electrically operated furnaces.The plant went into pro-duction about a month after Schwab started operations.At that time only asmall force was required to operate the plant.Schwab operated the plant for ashort time and then turned it over to Ridge Tool,who operated it until September27, 1947,at which time the plant was turned over to the Respondent to operatein the manner described above.At the time Respondent took over the plant there were approximately threedepartments in operation:(1) the foundry where the castings were moldedand poured;(2) the annealing room where two electrically controlled furnacesfor that purpose were in operation;and (3)the grinding room where the castingswere roughed.No machining or polishing was done in the plant.These opera-tions were done at Ridge Tool.The plant at the time operated on two shifts.A short time later a third shift was added,and approximately 81 personswere employed at the time the events herein occurred.838914-49-vol. 82-10 146DECISIONSOF NATIONALLABOR RELATIONS BOARDA. The dssorinvinatory discharge of John 'Whet Icy1.Events leading up to the dischargeJohn Wherley was one of the first men hired by Schwab when he startedthe plant in February 1947.At the time he was hired, the plant was not yetin operation, and he along with the other employees assisted in the installationof the machinery and worked at whatever job was assigned to him. About amonth after Wherley was hired, the plant started operations on a small scaleand he was given the job of annealing furnace operator.His duties requiredhim to operate two furnaces.When they were not in operation, he was requiredto work at other jobs in the plant, such as a helper about the boilers, knock offscrews, clean castings, and the like. In addition he was required at times toassist the molders in pouring ladles of molten metal from the furnaces in thefoundry.At the time lie took over the operation of the annealing furnaces hehad had little experience in their operation.The furnaces are electricallyoperated, that is the temperature is controlled by electric devices.The furnacesare fired by gas, which is ignited by means of spark plugs which are electricallycontrolled.The furnaces operate at various temperatures, depending upon thecastings that they are charged with.The length of time a charge had to stayin a furnace ranges from approximately 2 hours to as high as 45 hours. Afterthe heating cycle is completed, the furnace is permitted to gradually cool off,the head is lifted, and the castings removed.All these operations as well asthe charging of the furnaces is the responsibility of the furnace operator. Itis his duty to watch the temperatures, and when a cycle is completed, he mustbe on hand to see that the proper changes in the operation of the furnace aremade, otherwise a whole charge of castings might be lost.During the course ofWherley's employment with the Respondent and its predecessors he neverspoiled a charge.The furnaces could be operated either automatically or man-ually.Itwas the Respondent's rule that the furnaces were to be operatedautomatically and not manually, except in cases of extreme emergency. Therecord shows that Wherley operated one of the furnaces manually on at least oneoccasion.This incident occurred while he was alone on the night shift. Onthat particular night there was an electrical storm, and the furnaces are sodesigned that under such atmospheric conditions they shut themselves off auto-matically.Following the storm Wherley started and operated the furnacesmanually and completed the cycle.Wherley testified that he was cautionedabout operating the machine manually by plant Superintendent Pollick followingthe storm incident referred to above, but that when he told Pollick what hadhappened Pollick said "0. K., fine piece of work."Wherley further testifiedthat this was the only time that he was ever cautioned about operating the fur-naces manually.On the other hand, Pollick testified that he repeatedly warnedWherley not to operate the furnaces manually and that this was one of hisgreatest faults ; however, he did not deny Wherley's testimony regarding thestorm incident.For reasons set forth hereinafter the undersigned does notcreditPollick's testimony regardingWherley's operation of the furnaces.Wherley impressed the undersigned as a reliable and credible witness.Conse-quently, he credits his testimony in this regard.On another occasion Wherleyhad difficulty with the furnace and was forced to shut it down.He was alonein the plant at the time and had been operating the furnaces for only a weekor so.He knew that one of the electric control panels was out of order butdid not know how to switch over to an auxiliary panel aft^tR'the furnaceback in operation. In this dilemma he called Pollick atM 'home, andtold him I.F. SALES COMPANY147of his difficulty.Pollick came down to the plant and corrected the situation.Wherley was not reprimanded for this incident.Moreover, the record is clearthat the incident occurred several months before the Respondent took over themanagement of the plant.Hence, the undersigned finds that the incident hasno probative value whatsoever in resolving the issues involved in the instantcase, and hewill disregard it in making his ultimate findings herein.As noted above the Respondent took over the management and operation ofthe plant on September 27, 1947. On this date a new pay period for the em-ployees started and the next pay due them would be on October 10, 1947. Onthe latter date Ingwer, the Respondent's president, assembled the employees inthe plant and explained to them why they were being paid with I. F. SalesCompany checks instead of Ridge Tool checks.He also explained to them thecontractual relationship between the Respondent and Ridge Tool. In thecourse of his talk with the employees he told them that all policies, rules andregulations, and benefits that had been in effect while they were employees ofRidge Tool would continue in full force and effect under the Respondent's man-agement.The rules referred to were set forth in a pamphlet styled "Your jobwith Ridge Tool Company," and had been given to each employee at the timehe was hired or at the time Ridge Tool took over the plant from Schwab. Oneof the rules set forth therein and the only one pertinent to theissues hereinwas styled "Solicitations."For convenience the rule is set forth herein below :The Ridge Tool Company will not solicit from its employeesfor any pur-posebelieving that it is the right and privilege of their employee to dowith his or her earnings as they see fit.Neither will the Company permitan employee or group of employees to solicit during working hoursfor anypurposeamongthe employees on the Company premises.Shortly after the Respondent took over the management and operation of theplant the Union started its organizational drive among its employees.There-after there was considerable talk among the employees on each of the shiftsconcerning the Union.That the talk was general is well established in therecord by the testimony of witnesses called by both the General Counsel andthe Respondent.As in all small plants rumors of the organizational driveeventually reached management. Subsequently Ingwer called the employeesinto the office and discussed the situation with them.Wherley's testimony inthis regard stands uncontradicted in the record ; it was as follows :A.Well, Mr. Ingwer said there was some local disunity in the plant and hewanted to get at the bottom of the thing. He asked any of us if wewere dissatisfied to come clear and get off our chests. Then he calledon-Well, several fellows volunteered this or that, I don't remember exactlywhat they said. But he made the statement if any of us belonged tothe union, to forget about it and tear the card up.He said there wouldn'tbe any hard feelings and he asked where he had failed and he said, "Whycan't I do anything that any union could, and better?"Well, then, they asked us for just a round about discussion of any per-sonalgrievances and I said I didn't understand why the superintendent ofoperations couldn't come to the men with an argument before he wouldrun in the office.He had a habit ofrunning inthe office and making thereport instead of going to the men first and givingthe mana chance toexplain himself.That was the only thing I believe thatI saidat that meeting.Othersasked himmany questions. 148DECISIONS OF NATIONALLABOR RELATIONS BOARDThat the Respondent was gravely concerned over the "dissatisfaction of theemployees and in particular the organizational efforts of the Union is furtherbuttressed by the undenied and uncontradicted testimony of LeRoy Wherley,'then the Respondent's office manager.His testimony in this regard was asfollows :Q. Did Mr. Ingwer ever speak to you about the subject of union activityin the plant?A. Yes, he did speak to me about that.Q. About when was that?A.Well, that would be around the last of October, or the first part ofNovember.He asked me-I was pretty familiar with the-Of course, Ihad hired many of the men from the initial start of the operation and, ofcourse, being a local boy, I knew them from the time they were small andhad grown up in the plant there with them and he asked me if I would goout in the plant and spread good will among the employees.He said therewas a feeling out there he didn't like and that he would like to have me goout and talk to them and see what was the matter and tell them that I. F.Sales Company meant nothing but good for the employees and see if Icould find out who the fellows were who were dissatisfied and were instigat-ing this organizational movement.The most active protagonists for the Union in the Respondent's plant whereWherley,William Herron, and Raymond Bigler. They discussed the Unionwith various employees during working hours and at lunch time.Wherley wasvery much interested in unions having been active in the union that representedthe employees at the Belmont Stamping and Enameling Company, a local con-cern, where he worked before he went with Schwab.While at Belmont he wasrecording secretary of the local for 2 years and on the grievance committee for1 year.One of his coworkers while at Belmont was Superintendent Pollick.At about the time the Union drive started Pollick asked Wherley if he still feltthe same about unions as he did at Belmont. He replied that he did as longas they were fair and just.2.The dischargeIt is in the light of the above background that the discharge of John Wherleymust be considered.On the night of November 14, 1947, Wherley was working on the third shift,12 midnight to 8 a. in.On this particular night Wherley in addition to attend-ing his duties as furnace operator was cleaning castings.This was his usualroutine while the charge in the furnace is being annealed. It was his duty towatch the furnace and be on the job when the cycle was completed, but in theinterim he was expected to do other work, such as cleaning and inspecting cast-ings, and operating the tumbling mill. It was the custom for the furnaceoperators, with the approval of management to eat in the lunchroom with theother employees at all times providing that none of the furnaces were about tocomplete their cycle, or had completed it and it was necessay to take care ofthe attendant duties required at such a time and thus not hazard the castings inthe charge.On such occasions the furnace operators were expected to stay attheir furnace and eat their lunch as best they could.The same custom or prac-1 LeRoy Wherley is a brother of John Wherley.He was first hired by Schwab as officemanager, and continued in that capacity, with Ridge Tool, and the Respondent untilNovember 17, 1947 when he resigned to accept other employment. I.F. SALES COMPANY149tice appliedto themolders,when a batch of moltenmetalwas ready to bepoured.Obviouslysuch operations cannotawait the time required for theemployees concernedto eat their lunch.In such asituation the metal must bepoured whenready,justas the annealingfurnacesmust be attended to when acycle is completed. Inasmuch as Wherleywas engaged in cleaningcastings atlunch time, it is reasonable to-infer and the undersignedfinds that the furnaceswereon a longcycle anditwas permissible for him togo to thelunchroomwith the otheremployees,which he did. Severalemployeeson the third shiftwere in the lunchroom with Wherley on the night of November 14, 1947.Amongthemwere WilliamHerron,RaymondBigler, DeanSpringand David Pollick.While the employees were eating their lunch William Herron handed a unionapplication for membership card to Wherley and requested him to "pass thisover to Dave Pollick e to read over."Wherley did so,making nocomment at thetime.While Pollick was reading the card Foreman Leland Mast walked inand Pollick handed the card to him. Nothing was said by either at the time.Wherley got up and went back to his place of work. About 20 minutes laterDavid Pollick came to him and handed him the card, and stated "he wasn'tinterestedat the present time." In the interim Mast went to SuperintendentPollick, and informed him of the card incident.Wherley completed his work,and wentto the clock to ring out.At that time Superintendent Pollick cameup to him and accused him of being behind the "union organization there," andof passingout union application of membership cards to the employees.Wherleydenied Pollick's accusation.Present with Wherley at the time the conversationwith Pollick took place were, Dean Spring, Raymond Bigler, and William Herron.Wherley's testimony in this regardwas asfollows :Q. ,Did Superintendent Pollick speak to you on that day?A. Yes, that morning.He camein andhe tackled me just about the timeI was ready to ring out and told me that I was behind the unionorganiza-tion there.I told him that I was not, but that I was very much in favor ofit, the way that things were going there at that time. I said, "I think wsneed it here," and I said, "You're the fellow that is bringing it on, in fact."Q.Was anything else said?A.Well, we argued there for a few minutes.He told me, that is, as goodas saidthat I was-Trial Examiner SHAW. Well, now, what did he say?We don't want tohear what he "as goodas said;"what did he say?A. (Continued) Oh, excuse me.He told me that I was in the wrong,that I didn't see things right.He told me that. I told him that I thoughthe was wrong. I said, "A lot of fellows are being discontented here," I said,"Have no seniority rights.You pick fellows up off of the street andpromote them ahead of other fellows that have been here a good while,fellows that want to-" One fellow was injured and he told me thathe tried to apply in the office for benefits under the Ohio Industrial Actfor rupture and the Company wouldn't let him.Trial Examiner SHAW. Were you saying this to Pollick? Is that part ofthe conversation?The WITNESS. Yes, this is part of the conversation to Pollick.A. (Continued.) "He wouldn't let him sign his papers to get his compen-sation" and I asked him why he wasn't allowed to sign the paper whene David Pollick is a brother of Superintendent Pollick.The Respondent did notcall himas a witnessand made no showing that he wasnot available as such.838914-50-vol. 82-11 150DECISIONS OF NATIONAL LABOR RELATIONS BOARDthey had the sign up there that they belonged to the Ohio StateCompensa-tion.Then I told him that there were new jobs up, they should beposted,so that the older fellows could bid on them. I told him how the majorityof the fellows felt at that time.Well,Mr. Pollick says, "If you feel that way," he says, "You bring therepresentatives, your representatives or committeemenand meet with usMonday morning." I said, "All right," and I leftit as such.Q. (By Mr. DONOVAN) Was anything said in that conversation about aunion meeting?A. Yes, there was at that time.We posted notice in thepaper of aunion meeting, I hadn't, but Mr. Langley had, of the InternationalMolders.Q. In what paper?A. The Daily Times.Q. Is that the local newspaper?A. That is the local paper in New Philadelphia.Q. All right, go ahead.A. And I told him that we were having a meeting there andhe requestedpermission to be there.Then I told him that's up to him, ifhe wants tocome to the union meeting, he can. If he don't want to, he can stay athome. I said, "That's your privilege." I said, "I don't have anything tosay about it. It's up to you."Pollick testified in regard to the above incident under peculiar circumstances.When he was first on the stand as a witness he testified regardingvariousderelictions of duty by Wherley during the course of his employment with theRespondent but was not queried by counsel regarding this incident.After he hadbeen released as a witness by counsel for the respondent, but priorto cross-examination, and after a discussion off the record relative to othermatters, hewas recalled by the Respondent.At this time he testified as follows concern-ing the above incident.Cu$TIs POLLICK, a witness called by and on behalf of the Respondent,having been previously duly sworn, was examined and testifiedfurther asfollows :Direct examination by Mr. R. F. VANDEMARK (continued)Q Do you recall, Mr. Pollick, a Friday morning preceding Mr. Wherley'sdischarge?A. I do, most vividly.Q. And how do you recall that morning?A. On this particular morning, the nightforeman informed me thatthis soliciting that is in questionwas going on ; and I approached Mr.Wherley about it.Mr. Wherley-Mr. DONOVAN. Excuse me, may we have the name of the nightforeman?The WITNESS. The night foreman at that time?Mr. DONOVAN. Yes, the man who spoke to you.The WITNESS. Let's see.Trial Examiner SHAW. Identify him, in other words.Mr. DONOVAN. Was it Mr. Mast?The WITNESS. Mr. Mast is right, that's right.We were onthree shiftsat that time.Mr. Mast was the foreman at that time.(By Mr. R. F. VANDEMARK) :Q. All right, proceed. I.F. SALES COMPANY151A. And in the course of the conversation that went on, there were severalothers of the workmen there listening in on the conversation and as super-intendent, I was called everything in the book.Do I have to be specificas to what was said?Q. By who?A. By Mr. Wherley.Q.What did he say to you?A.Well, he told me that I was the cause of all of the trouble in the plant.He called me a son-of-a-bitch.He called me down for making a statementto his brother, Leroy, in the office, which was done in jesting and was takenseriously.He insulted me to the extent that I could do nothing else butrecommend his discharge.That's all there was to it.Q. And was this in the presence of other employees that this took place?A. That is correct, there were three other men.Q. And who were they?A. Those men were Mr. Spring, Mr. Bigler and Mr. Herron, that's right.Q.Was there anything else said?A. Yes, there was.Q.What was it?A. They told me quite definitely that they were going to have a meeting,that they were going to have a union in the place ; and I believe I questionedthem as to whether I would be permitted in the meeting and they said,"Sure," invited me up to the meeting.Q.Who invited you up to the meeting?A. I believe it was all four of the men agreed that I could come.Q. Yes.All right'?A. And I said that I'd be there, told them that I would be there, whichI was.Q. Yes.Was there anything else said thatmorning?A. I think nothing else.Q. And then following that conversation that morning?A. Following that, I went immediately to the office and told themanagement.Q.What did you do?A. I went right then and there. I was pretty hot, too. I went right to theoffice and told them what had went on.Q. And did you make a recommendation?A. I certainly did.Q.What did you recommend to them?A. I told them that there was only one thing to do with that fellow andthat either he was going to work there or I was not going to work there, andnot both of us.Q. Is there anything else that occurred there that morning that youhaven't told about?A. Not that I can think of, sir.Wherley emphatically denied that he called Pollick a vile name.WilliamHerron who was also present at the time the conversation occurred also deniedthat any such language was used. Both Wherley and Herron admitted that theconversation was somewhat heated but that no such scurrilousand Insultingepithets were spoken, said to or directed at any of the individuals participatingin the conversation.They both admitted that there was some "cussing" but that 152DECISIONS OF NATIONALLABOR RELATIONS BOARDit consistedof such expressions as "Hell,we want seniority rights."As foundabove Wherleyimpressedthe undersignedas an honestand reliablewitness.His demeanor on the stand wasexcellent.He was courteous both on directand cross-examination and did not impress the undersignedas onewho woulduse such language regardlessof the provocation.His own testimony on rebuttalsumsup the impression he made upon the undersigned in this regard ; "I cantruthfully say I am not the sort of fellow that would cuss a man out." Pollick onthe other hand did notso impressthe undersigned, but on the contrary im-pressed him as a garrulous and untruthful witness. Accordingly the undersignedcredits the testimony of Wherleyand Herronin this regard anddiscredits thatof Pollick, and finds that Wherley's version of what transpired is a true accountthereof.The finding of the undersigned in this regard is buttressed by the factthat neither Ingwer nor Frates,e testified regarding this incident.Again, aswill be set forth hereinafter in greater detail was this incident ever cited by theRespondent to any person or governmental agency as a cause for Wherley'sdischarge.Moreover, neither in its original nor amended answer did it set forththe incident as a cause of discharge.Yet in both, the Respondent set forthsix separate and distinct affirmative defenses to establish its defense that Wher-ley was discharged for cause. It is incredible that the Respondent or its counselwould have intentionally overlooked such an important incident as a cause fordischarge, if such in fact had occurred 30The union meeting referred to above was held as scheduled on Sunday after-noon, November 16, 1947. Several employees of the Respondent were present,including Wherley.Also present was Superintendent Pollick, and his brotherDavid Pollick.Carl Hubbell, the union organizer in charge of the organizationaldrive among the Respondent's employees, presided at the meeting. At theopening of the meeting Hubbell stated to those present that he had been in-formed that there was a representative of management present, and askedWherley who was seated nearby to identify him.Wherley then identified Super-intendent Pollick as the individual referred to.Hubbell explained to Pollick theUnion's policy regarding the presence of management representatives at unionmeetings, and asked him to state his reasons for attending the meeting. Pollicksaid that he had no reason "except to listen and see what was going on."Hubbellin reply stated that the Union had no desire to "spy" on employersmeetings andsaw noreason why a member of management should be permitted to do so at aunion meeting.Pollick replied "if that's the way you feel" and got up andwalked out.The next morning, Monday November 17, 1947, Wherley reported to work asusual, and found that his card had been removed from the rack at the time clock.At that time Superintendent Pollick came to him and said "You are wanted inthe office."Wherley sensed that something was up in view of the incidents thatoccurred on the previous Friday, November 14, 1947.He immediately went outinto the plant and contacted Bigler, Herron, and Spring who constituted a com-mittee set up by the Union to handle any grievances that might arise in theplant with management.Wherley told them that his card had been pulled andthat he had been instructed to go to the office.He also told them of his suspicion9 Frates was called by the General Counsel as a witness at the opening of the hearing forthe purpose of eliciting certain facts relative to interstate commerce.The Respondent didnot choose to call him as a witness in its defense in chief.However the parties stipulatedthat if he were called for further examination he would testify substantiallythe same asC.H. Ingwer.ao See footnote2, supra. I.F. SALES COMPANY153that something was wrong and asked them to accompany him to the office. Thisthey did.When they went into the office Ingwer told Wherley hewished to seehim alone, and no oneelse.Wherley then told the committee to leave the room,which they did. Ingwer then told Wherley thathe wasdischargedfor solicita-tion during the lunch hour, and recited to him the incident of his passing the unioncard to David Pollick on the night of November 14, 1947, as the reason for theRespondent's action. Ingwer also told Wherley that he would havebeen dis-charged, even though the subject matter of the solicitation was the Red Cross,since solicitation of any kind for any purpose on company time was violative ofthe Respondent's rules. In support of his statement to Wherleyconcerning thereason for the discharge, Ingwer showed Wherley two signedstatements in thisregard executed by David Pollick and Foreman Leland Mast.He then askedWherley to sign certain papers which he refused to do."Wherley also refusedto accept his pay check for the money due him up to the date of hisdischarge.Following Ingwer's interview with Wherley, the committeewas called in, andIngwer told them that Wherley was being discharged for violationof the no-solicitations rule.He gave them no other reason.Shortly after Wherley's discharge, Carl Hubbell, the Union's organizer, calledon Ingwer and discussed the matter. Ingwer told him that the sole reason forthe discharge was Wherley's violation of the no-solicitation rule.Hubbell'stestimony in this regardstandsundenied in the record, and is credited by theundersigned.Other Contentions of the RespondentIn its original and amended answer the Respondent sets forth various otherreasonsforWherley's discharge,in addition to his violation of the no-solicita-tion rule.Among the reasons advanced by the Respondent in support of its contentionthat Wherley was discharged for cause, was that he was inefficient in his work ;that he did not have the ability to perform the work assigned him ; and thathe was not qualified to perform the work. In support of its contention in thisregard they offered the testimony of Superintendent Pollack, and Ingwer.Anexamination of Pollick's testimony reveals that the derelictions referred to con-sisted of the incidents surrounding the operation of the furnaces, which theundersigned has disposed of herein above, and found to be of no probative valuewhatsoever due to their remoteness in time and his finding that Pollick wasnot a credible witness.The Respondent also contends that a further justification for Wherley's dis-charge was that he on numerous occasions during working hours conferredwith and solicited other employees while at work, thus disturbingand annoyingthem in the progress of their work.In support of its contention in this regardthey offered the testimony of Williard Canfield, John A. Shott, Joseph Carl Zion,and Richard Saltz, all coworkers of Wherley.An examination of the testimonyof each shows that in substance all testified that Wherley, as well as numerousother employees consistently discussed the Union during its organization cam-paign, and that such conversations were general throughout the plant.More-over all testified that on occasions they had discussed the Union with Wherley,sometimes at his place of work and at other times in various parts of the plant.Wherley did not deny their testimony in this regard.The significance of theiru The record is not clear as to just what these documents were, but thereis sufficienttestimony in the record to indicate that they pertain to Wherley's discharge and were theusual forms required by the Ohio Unemployment CompensationCommission. 154DECISIONS OF NATIONAL LABOR RELATIONS BOARDtestimony however lies not in the activities of Wherely, and other employees inthe conduct described above,but in that each testified that they never reportedeitherWherley's conduct or that of other employes to any member of manage-ment during the course of Wherley's employment,until a short time before thehearing in the instant case when they were interviewed by representatives of theRespondent, and interrogated by its counsel.The attitude of each of the wit-nessesin this regard is best expressed by the witness Canfield who testified with-out contradiction as follows :Q. Did you run into the office or to theforeman or superintendent andreport that Wherley had come over to you?A. No, sir, I did not.Q. About how many days ago was it that the Companyrepresentatives askedyou about Wherley's activity?A. I don't remember how many days.Q.Well, approximately?A. Approximately, oh, a couple of weeks, ten days, I don't remember.Q. I see.And previous to that, you hadn't told them the story that youare nowtelling on the witness stand?A. I neversquealedon anybody.In such astate of the record it is inconceivable that the Respondent couldadvance such conduct on the part of Wherley as a justification and/or motivefor his discharge, when it did not learn of such alleged conduct until approxi-mately 6 months after his discharge.Under the circumstances the undersignedis convinced and finds that the reasons described above by the Respondent as amotivating force in their discharge of Wherley are mere pretext, in fact anafterthought ; and hence he rejects them as being without merit.The Respondent further contends that an additional justification for Wher-ley's discharge was that he was employed as a furnace operator; that his jobas such required him to be on the job for a full 8-hour period and not to leavehis furnace at any time during said 8-hour period and that he was to eat hislunch at the furnace so that he could keep watch of the furnace and at all timeshave the same under proper control, and that the Respondent paid him for afull 8-hour period without any time out for his lunch ; that on this particularday he did leave his furnace and place of employment withno one in chargeof said furnace.Further that he was familiar with the rule and regulation ofsaid Employer that he was not to be away from his place of employment andthat he willfully and knowingly violated said rule and regulation not only uponthis occasion but upon several previous occasions.In support of this contention the Respondent offered the testimony of itsPresident, Carl H. Ingwer, who testified on direct examination as follows inthis regard :Q. And your policy with respect to working hours is what, Mr. Ingwer?A. The midnight shift, from 12 midnight, to 8 a. in.Q. And for how many hours do you pay?A. The full eight hours.Q. Does the employee have any specified time off for a lunch period?A. No specified time.Q. And why is that?A. Due to the type of operation of that plant, we have asked our em-ployees to eat at a time when it won't interfere with their work.To breakthat down,there is apouring operation.When the metal is hot, it has I.F. SALES COMPANY155to be poured.We can't tell a man to eat at a certain time if that metalis coming off.Q. And do you pay him for the time that he is actually eating?A. Yes, sir.Q. Now, prior to the time that Wherley was discharged, was there any-thing said to Wherley about the time that he should eat?A. I don't believe so.Q.Was he at liberty to go to lunch at any time that he saw fit if it didn'tinterfere with his work?A. Yes, sir.When Ingwer's testimony is considered in the light of the undersigned'sfindings made herein above regarding the custom and practice of the Respond-ent's furnace operations, and Wherley's activities on the night of his allegedviolation of the no-solicitation rule, the undersigned is convinced and findsthat the above contention of the Respondent fails for lack of proof, and conse-quently is rejected as being without merit.Concluding findings as to the discharge of John WherleyAs indicated above the Respondent alleged in both its answer and amendedanswer numerousaffirmative defenses in justification of its discharge of Wherley.The undersignedhas considered all of them except that of Wherley's violationof itsno-solicitation rule, and has found they are without merit.Thus the ques-tionis posed: Was Respondent's enforcement of its no-solicitation rule, underthe circumstancesas disclosedby the record, in its discharge of Wherley legal orillegal.If illegal then what was the true motive for his discharge?The recordis clearthat the Respondent had in effect at the time the eventsherein occurred a rule against solicitation of any kind for any purpose "on thecompany'spremises."The record is also clear that Wherley was aware of therule.The circumstances under which Wherley allegedly violated the rule havebeenset forth hereinabove.The undisputed facts surrounding the incident areas follows:On the night of November 14, 1947, Wherley along with several otheremployees was eating his lunch in the lunchroom.Herron, a fellow employee,asked Wherleyto pass aunion application card to David Pollick, an employeeof the Respondent.Wherley took the card from Herronand passedit to Pollickwithout comment.Pollick accepted the card.At this moment Foreman Mastappeared upon the scene and Pollick handed him the card.Wherley left andreturned to his working place.At the end of the shift he was contacted bySuperintendent Pollick regarding the incident,and was accusedby him of beingthe instigator of the Union's organizational drive.Wherley denied the accusation.A heated argument followed.On the following Monday, November 17, 1947,Wherley was discharged by President Ingwer, and was told it was because heviolated the no-solicitation rule.Wherley demurred and told Ingwer that ifpassing aunion card was solicitation, then the rule was not applicable to himbecause theincident took place during the lunch period whichis anemployee'sown time. The Respondent contends that since they pay for a full 8-hour day, thelunch period is company time, and that the no-solicitation rule is applicablethereto, and hence they were justified in discharging Wherley for violating therule.The General Counsel in his brief contends that the application of the no-solicitation rule to Wherley by the Respondent as a justification for his dischargeunder the above set of facts was illegal, in view ofnumerous Board and Court 156DECISIONS OF NATIONAL LABOR RELATIONS BOARDDecisions in analogous situations and cites numerouscasesin support of hisposition"The promulgation and application of the no-solicitation rule has long been atroublesome one for the Board and the courts. Over the years however they haveestablished certain definite rules in this regard and have laid down fundamentalprinciples that are applicable in all cases involving this issue.An examinationof the cases shows that the courts have laid down two basic requirements to wit ;(1) that the rule "is promulgated in good faith . . . and is not merely a deviceto obstruct or impede self-organization" and (2) that it bears some reasonablerelations to" the efficient operation of the plant or business."Further examina-tion of thecasesclearly indicates that the rule asapplied to working timeis notillegal,where its promulgation was for the purpose of maintainingefficientoperations of the employers business, and not to obstruct the rights of em-ployees in their concerted activities as protected by the Act. Insofar as the prom-ulgation of the rule by the Respondent herein is concerned the undersigned isconvinced and finds that it was done in good faith. The record clearly showsthat it was in effect prior to the start of the Union's organizationaldrive, and infact had been carried over from the Respondent's predecessor, Ridge Tool. Thekey to the legality of the rule, in the considered opinion of the undersigned,hingesupon its application to non-working time, and if so applieddoes it bear somereasonable relation to the efficient operation of the employer's business.14Therecord in the instant case clearly shows, by the testimony of theRespondent'spresident that there was no restriction on the employeesassembling in the lunch-room to eat and talk among themselves, as long as it did not interfere with thepouring of a ladle of molten metal, or the completion of a cycleat the annealingfurnaces, or some other vital operation of the Respondent's business."The Respondent however contends that since the employees are paidstraighttime the rule is applicable to the time they are absent from theirworkingplaces, during the lunch period.The undersigned is convinced and finds thatthe short period of time granted by the Respondent to itsemployees to eatlunch in the lunchroom is "non-working" time and as such the employees own,regardless of the fact that the employees are paid during this period. TheBoard and the courts in considering the validity of rules barring solicitationon company property during lunch periods and the like consistentlyspeak interms of "working time" without any distinction being made between paid andnon-paid time.'6Again the Board and the courts in arriving at the validity of therule weigh the reasonableness thereof in the light of thecircumstances sur-rounding the promulgation or application of the rule.As the Board so aptlysaid in theRepublic Aviation Corporationcase : "'37RepublioAviation Corp. v. N. L. R. B.; N. L. R.B. v. LeTourneau Company,324 U. S.793, 805.19N. L. R. B. v. Denver Tent i Awning Co.,138 F. (2d) 410, 411 (C. C. A. 1).14N. L. R. B. v. CitiesService OilCo.,122 F. 2d 149 ;RepublicAviation Corp. V. N. L.R. B.; N. L. R. B. v. LeTourneauCompany,324 U.S. 793, 805."The recordis clearthat Wherleyas well asthe otheremployees understood this restric-tion on their use of the lunchroom and consistently abided byit.Therebeing no evidencethat either Wherley or any other employees had ever absentedhimself from his workingplace whilesuch vital operationswerein progress or dueto occur."MatterofDenver Tentand AwningCo., 47 N. L. R. B. 586, 588; 138 F. (2d) 410, 411(C. C. A. 10);Matter ofUnited StatesCartridgeCo., 47 N. L. R. B.896; Matterof CarterCarburetor Corporation,48 N. L.R. B. 354,355;Matter of Peyton ParkingCompany,49N. L. R. B. 828, 843-844;RepublicAviation Corporation v. N. L. R. B.; N. L. R. B. v. Le-TourneauCompany,324 U.S. 793, 805.14 Seesuprafor citation. I.F. SALESCOMPANY157... that, in the absence of special circumstances, a rule prohibiting unionactivity on company property outside of working time constitutes an un-reasonable impediment to self-organization, and that discharges for violationthereof are discriminatory.While it is true that the Respondent's rule applied to all kinds of solicitation,it is obvious that its extension to non-working time is an unreasonable applica-tion of the rule, since, as interpreted by the Respondent it of necessity interferedwith the employees rights of self-organization as protected by the Act. It placesan unnatural restraint upon the employees in that it hinders them from discuss-ing the benefits of self-organization among themselves and prohibits them frominducing and persuading others to join them in the exercise of the right guaranteedthemin Section 7 of the Act.In view of the foregoing and upon the record as a whole the undersignedis convinced and finds that the application by the Respondent of its no-solicitationruleto its employees non-working time during the lunch period wasan unrea-sonable application of the rule, and consequently violative of Section 8 (a) (1) ofthe Act.Moreover, under the doctrine ofRepublic Aviation,any dischargesthat flow from the illegal application of such a rule to employees who violate itare illegal and likewise violative of Section 8 (a) (3) of the Act. , Hence itfollows that since John Wherley was discharged for violation of the Respond-ent's no-solicitation rule, he was discriminatorily discharged by the Respondentfor his membership in and activities on behalf of the Union in violation of Section8 (a) (3) ofthe Act.The record is clear that the Respondent was gravely concerned over the Union'sorganizational drive among its employees.This is evidenced by Ingwer'sspeech to the employees, and Pollick's statements to Wherley on the morningfollowing the card-passing incident in the lunchroom on the night of November14, 1948.The undersigned is convinced and finds that Wherley by passing theunion card to David Pollick ; by his past union activities at Belmont StampingCompany ; by his admissions and statements to Pollick on the morning ofNovember 14, 1947; and by his identification of Superintendent Pollick as amember of management at the union meeting on November 16, 1947, so clearlyidentified and thrust himself out as the leading union protagonist in the Respond-ent's plant, that the no-solicitation rule was applied to him not only because hetechnically violated it but because by his discharge the Respondent rid itself of theemployee who, in its opinion, was the most prominent union protagonist inits plant.The undersigned's finding in this regard is buttressed by the fact thatthe Respondent was not satisfied to stand on Wherley's violation of the no-solicitation rule alone as a justification for his discharge but advanced numerousother reasons in its original and amended answer and at the hearing in justifica-tion thereof, all of which contentions the undersigned has found hereinabovewere without merit.Upon the entire record in the case the undersigned concludes and finds thatthe Respondent discharged John Wherley and thereafter refused to reinstatehim for the reason that he joined the Union and engaged in concerted activitieswith other employees of the Respondent for the purpose of collectivebargainingor other mutual aid or protection, and that the Respondent thereby discrimi-nated against him in regard to his hire and tenure of employment, discouragedmembership in the Union, and interfered with, restrained, and coerced its em-ployees in the exercise of the rights guaranteed in Section 7 of the Act. 158DECISIONSOF NATIONALLABOR RELATIONS BOARDIV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in Section III, above,occurring inconnection with the operations of the Respondent described in SectionI, above,have a close intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes, burdening andobstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor prac-tices, itwill be recommended that it cease and desist therefrom,and takecertain affirmative action designed to effectuate the policies of the Act.Having found discrimination in regard to the discharge of John Wherleyitwill be recommended that Respondent offer him reinstatement to his formeror substantially equivalent position 1e without prejudice to his seniority or otherrights and privileges and that Respondent make him whole for any loss of payhe may have suffered by reason of such discrimination,by payment to him ofa sum of money equal to that which he normallywouldhave earned as wages'from the date of his discriminatory discharge to the date of the offer of rein-statement,less his net earnings 19 during such periods.Upon the foregoing findings of fact, and upon the entire record in the case,the undersigned makes the following :CONCLUSIONS OF LAW1. InternationalMolders and Foundry Workers Union of North America,affiliated with the American Federation of Labor, is a labor organization withinthe meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment of JohnWherley, thereby discouraging membership in the Union, Respondent has en-gagedin andis engaging in unfair labor practices within the meaning ofSection8 (a) (3) and 8 (a) (1) of the Act!*3.The aforesaid unfair labor practices are unfair labor practicesaffectingcommerce within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, the under-signed recommends that I. F. Sales Company of Elyria, Ohio, and New Philadel-phia, Ohio, its officers, agents, successors, and assigns, shall :1.Cease and desist from :Discouraging membership in International Molders and Foundry WorkersUnion of North America (A. F. L.), or any other labor organization of its em-ployees, by discharging or in any other manner discriminating in regard to thehire and tenure of employment of any of its employees.v SeeMatter of The Chase National Bank of New York, San Juan,Puerto Rico Branch,65 N. L. R. B. 827." SeeMatter of Crossett Lumber Company,8 N. L. R.B. 440,492-498.80 The complaint alleges no independent violation of Section 8 (a) (1) of the Act. Theabove conclusion is predicated on the theory that by discriminatorily discharging JohnWherley such conduct is also violative of Section 8 (a) (1) of the Act. I.F. SALES COMPANY1592.Take the following affirmative action, which the undersigned finds willeffectuate the policies of the Act :(a)Offer to John Wherley immediate and full reinstatement to his formeror a substantially equivalent position, without prejudice to his seniority andother rights and privileges ;(b)Make whole John Wherley for any loss of pay he may have sufferedby reason of the Respondent's discrimination against him by payment to himof a sum of money equal to the amount determined in the manner set forthin the section entitled, "The remedy," above ;(c)Post immediately at its plant in New Philadelphia, Ohio copies of thenotice attached hereto marked "Appendix A."Copies of said notice, to befurnished by the Regional Director for the Eighth Region, after being signedby the Respondent's representative, shall be posted immediately by the Respond-ent upon receipt thereof and maintained by it for at least sixty (60) consecutivedays thereafter, in conspicuous places, including all places where notices toemployees are customarily posted.Reasonable steps shall be taken by the Re-spondent to insure that said notices are not altered, defaced, or covered by anyother material;(d)Notify the Regional Director for the EighthRegion inwriting withinten (10)daysfrom the date of this Intermediate Report what steps the Re-spondent has taken to comply herewith.It is further recommended that, unless on or before ten (10) days from thedate of the receipt of this Intermediate Report, the Respondent notifies saidRegional Director in writing that it will comply with the foregoing recommen-dations, the National Labor Relations Boardissue an orderrequiring the Re-spondent to take the action aforesaid.As provided in Section 203.46 of the Rules and Regulations of the NationalLabor Relations Board-Series 5, as amended, August 18, 1948, any party may,within twenty (20) days from the date of service of the order transferring thecase to the Board, pursuant to Section 203.45 of said Rules and Regulations, filewith the Board, Rochambeau Building, Washington 25, D. C., an original andsix copies of a statement in writing setting forth such exceptions to the Inter-mediate Report and Recommended Order or to any other part of the record orproceeding (including rulings upon all motions or objections) as he relies upon,together with the original and six copies of a brief in support thereof ; and anyparty may, within the same period, file an original and six copies of a brief insupport of the Intermediate Report and Recommended Order. Immediately uponthe filing of such statement of exceptions and/or briefs, the party filing the sameshall serve a copy thereof upon each of the other parties. Statements of except-tions and briefs shall designate by precise citation the portions of the recordrelied upon and shall be legibly printed or mimeographed, and if mimeographedshall be double spaced.Proof of service on the other parties of all papers filedwith the Board shall be promptly made as required by Section 203.85. Asfurther provided in said Section 203.46 should any party desire permission toargue orally before the Board, request therefor must be made in writing to theBoard within ten (10) days from the date of service of the order transferringthe case to the Board.In the event no Statement of Exceptions is filed as provided by the aforesaidRules andRegulations, the findings, conclusions, recommendations, and recom-mended orderhereincontained shall, as provided in Section 203.48 of said Rules 160DECISIONS OF NATIONAL LABOR RELATIONS BOARDand Regulations, be adopted by the Board and become its findings, conclusions,and order, and all objections thereto shall be deemed waived for all purposes.Dated at Washington, D. C., this 17th day of September 1948.JAMES A. SHAW,Trial Examiner.APPENDIX ANOTICE To ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT discourage membership in INTERNATIONAL MOLDERS ANDFOUNDARYWORKERSUNION OF NORTH AMERICA, (A. F. L.) or any other labororganization of our employees, by discharging or in any manner discriminat-ing in regard to the hire or tenure of employment of any of our employees.WE WILL OFFER to John Wherley full and immediate reinstatement to hisformer or a substantially equivalent position, without prejudice to anyseniority or other rights or privileges previously enjoyed, and makeJohn Wberleywhole for any loss of pay suffered as a result of the discrimination.I.F. SALES COMPANY,Employer.Dated ------------------------ By ------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must notbe altered,defaced, orcovered byany other material.